Citation Nr: 0725138	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  95-32 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee.

2.  Entitlement to an initial compensable evaluation from 
September 14, 1991, through October 26, 1995, and in excess 
of 10 percent from October 26, 1995, for residuals of torn 
cartilage in the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a right hip injury, to include 
arthritis.

4.  Whether the veteran's claim of entitlement to an initial 
compensable evaluation for right ilioinguinal neuralgia was 
timely appealed.


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.B



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1979 to September 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from November 1992, January 1994, and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In December 1992, 
this case was transferred to the jurisdiction of the VARO and 
Insurance Center in Philadelphia, Pennsylvania.

In December 2003, the veteran testified before the 
undersigned at a Travel Board hearing at the RO.  At that 
time, it was noted that AMVETS, in January 2003, had 
withdrawn as the veteran's representative.  He indicated that 
he wished to testify without an accredited representative.  
He has not appointed another service organization, or any 
other individual or organization, to represent him.

This case has a very complex procedural history.  In November 
1992, the RO granted service connection for ankylosis of the 
left thumb and residuals of torn cartilage of the right knee.  
Each was assigned a noncompensable evaluation.  That rating 
action also denied service connection for right hip, left 
knee, and left ring finger disorders.  An appeal as to those 
issues was perfected.  In January 1994, the RO granted a 10 
percent disability evaluation for the service-connected left 
thumb and right knee disorders.  That rating action also 
awarded service connection, with noncompensable evaluations, 
for the residuals of a right hip injury and a left ring 
finger disorder.  That action constituted a full grant by the 
RO of the claims for service connection for the right hip and 
left ring finger disorders.  




Other rating actions included one issued in July 1996, which 
granted a 20 percent evaluation for the service-connected 
left ring finger residuals; this evaluation included the 10 
percent evaluation assigned to the veteran's service-
connected left thumb disorder.  In August 1997, the RO 
assigned a 10 percent disability rating to the veteran's 
service-connected right hip disorder.  In May 1999, service 
connection was awarded for his left knee disability; this is 
a full grant of the claim for service connection for a left 
knee disorder.  In May 2002, service connection was awarded 
for right ilioinguinal neuralgia, which was assigned a 
noncompensable evaluation.

In his December 2003 hearing testimony, the veteran expressed 
satisfaction with the evaluations assigned for the service-
connected left finger and thumb and larynx fracture 
residuals.  Therefore, even though those issues had been 
properly perfected on appeal, the veteran's statements, now 
of record in the hearing transcript, constituted a withdrawal 
of his claims of entitlement to increased evaluations for a 
fracture of the larynx, left finger disability, and ankylosis 
of the left thumb.  See 38 C.F.R. § 20.204(b).

Furthermore, during the December 2003 hearing, as well as in 
written statements, the veteran raised a claim for an 
increased rating for the service-connected left knee 
disability, currently evaluated as 10 percent disabling.  
This issue is again referred to the RO for appropriate 
development and adjudication.  He also testified that he had 
limited employability, apparently related to his service-
connected disorders.  This appears to be a claim for 
entitlement to a total rating due to individual 
unemployabilty based on service-connected disabilities 
(TDIU).  This claim is also again referred to the RO for all 
appropriate action.  Also at this 2003 hearing, he stated 
that he had a neurological disorder (variously described as 
memory loss and cognitive difficulties), which he stated was 
related to having had amnesia in service after he had been 
struck on the head by a football.  However, a rating decision 
in November 1992 had denied service connection for a 
concussion with headaches and memory loss, and that rating 
action had not been appealed.  His statements could be 
construed as a claim to reopen this issue.  As a consequence, 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a disorder manifested by memory loss and 
cognitive problems is again referred to the RO for 
appropriate development and adjudication. 

Finally, in an August 1996 statement from his then service 
representative, which had been accepted as a notice of 
disagreement concerning the claim for a right knee 
disability, the issue of entitlement to service connection 
for a left hip disorder as secondary to the service-connected 
right knee disability was raised.  It does not appear that 
this claim was addressed by the RO; therefore, it is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee arthritis is manifested by 
complaints of pain, with full range of motion and X-ray 
evidence of degenerative changes.

2.  From September 14, 1991 through October 26, 1995, the 
veteran's torn right knee cartilage had been manifested by 
normal stability; from October 26, 1995, it has been 
manifested by slight instability.

3.  The veteran's right hip injury residuals have been 
manifested by complaints of pain, with slight limitation of 
motion.

4.  The veteran did not submit a timely substantive appeal as 
to the claim for an increased evaluation for the service-
connected right ilioinguinal neuralgia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 5003, 5010, 
5260, 5261 (2006).


2.  The criteria for a compensable evaluation from September 
14, 1991, through October 16, 1995, and in excess of 10 
percent from October 26, 1995, for the service-connected 
residuals of torn right knee cartilage have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, DC 5257 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right hip injury residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, DCs 5003, 5010, 5252, 5253 (2006).

4.  A timely appeal for entitlement to an initial compensable 
evaluation for right ilioinguinal neuralgia has not been 
filed.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.200, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2004 and March 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2006 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.


II.  Applicable Laws and Regulations

A.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

B.  Timeliness of appeal

Pursuant to 38 C.F.R. § 20.200, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
SOC or any SSOC addressed several issues, the substantive 
appeal must either indicate that the appeal is being 
perfected as to all of those issues, or must specifically 
identify the issues appealed.  The substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the agency of jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any SSOCs.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or SSOC 
which is not specifically contested.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  See 38 C.F.R. 
§ 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the SOC and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for the purposes of determining whether an appeal 
has been timely filed.  See 38 C.F.R. § 20.302(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

A.  Increased evaluations

1.  Traumatic arthritis of the right knee

The relevant evidence of record includes the report of a 
November 1993 VA examination.  The veteran complained of 
constant pain with numbness.  The knee displayed 5 degrees of 
extension and 110 degrees of flexion.  An X-ray was negative.  
An October 1994 VA examination noted localized tenderness 
over the medial aspect of the peripatellar area on the right 
with minor soft tissue defective area.  There were slightly 
positive grinding and compression tests.  He did not have 
patella compression tenderness.  Range of motion was from 0 
to 125 degrees, which was painless.  An X-ray showed minimal 
osteoarthritis.  

A private examination conducted on October 26, 1995 showed 
full range of motion.  He had pain on palpation of the 
patella.  There was minimal joint line tenderness in both 
patellas.  There was diffuse joint pain on McMurray's 
testing, as well as slight crepitus.  An X-ray revealed mild 
degenerative joint disease (DJD).  

VA examinations were conducted in January and December 1996.  
The January examination noted his complaints of knee pain, 
which was worse on stairs.  There was no swelling, effusion, 
or erythema.  He complained of give way with subsequent 
falls.  The objective examination noted moderate tenderness 
with patella compression, without joint line tenderness.  
There was full range of motion.  The December examination 
noted his complaints of anterior knee pain, which was worse 
when attempting to arise from the squatting position or on 
stairs.  The objective examination noted an antalgic gait.  
He could heel and toe walk, although arising 


from a squat caused significant pain.  He had full range of 
motion.  Passive range of motion elicited significant pain 
when a hand was placed over the patella.  He had palpation 
crepitus in the patellofemoral joint.

VA outpatient treatment records from 1997 referred to 
complaints of painful motion.  A December 1998 VA examination 
noted no swelling or effusion.  There was no apparent 
stiffness of the knee joint.  The joint line was tender.  
Pain was elicited on palpation and manipulation of the 
patella.  He had painless active range of motion of 0 to 130 
degrees.  There was mild crepitation on active range of 
motion.  There was positive patellar compression.  An X-ray 
showed mild to moderate degenerative osteoarthritis with 
hypertrophic spurring.  There was no apparent fatigue, and 
mild incoordination due to an antalgic gait.  There was no 
loss of motion with ambulation.

Another VA examination was conducted in January 2001.  There 
was no apparent swelling or effusion, but there was positive 
patellar compression.  He had distant crepitation on active 
range of motion and mild tenderness on the bilateral joint 
line on palpation.  He had painless active range of motion of 
0 to 125 degrees.  The leg had good muscle strength, and 
there was no weakened movement, excess fatigability, or 
incoordination.  An X-ray showed minimal degenerative changes 
with tiny osteophyte formation and tibial spurring.

Private and VA outpatient treatment records developed from 
1997 to 2002 showed continuing treatment for a painful knee.  
Range of motion was normal and there was no effusion.  

During his December 2003 hearing testimony before the 
undersigned, the veteran stated that he cannot handle stairs, 
which would cause excruciating pain.  He also noted that he 
was using a knee brace.

VA afforded the veteran another VA examination in December 
2005.  The examiner conducted an extensive review of the 
entire claims file.  He was noted to walk down the hall 
without a limp.  He had trouble using the stairs; after going 
up two flights, he complained of knee pain.  He was very 
hesitant about going down stairs, expressing concern that the 
knee would give out on him.  Range of motion was from 0 to 
140 degrees with mild pain throughout the entire range of 
motion.  There was no effusion.  The diagnosis was 
degenerative arthritis of the knee mainly involving the 
patellofemoral and medial compartment of the joint.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for arthritis of the right knee has not been 
established.  Under 38 C.F.R. Part 4, DC 5010, traumatic 
arthritis is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

In the instant case, the evidence of record indicates that, 
while the veteran has some mild pain on motion of the right 
knee, that motion is normal.  Therefore, the veteran has been 
assigned a 10 percent disability due to X-ray evidence of the 
presence of arthritis.  However, a 20 percent disability 
rating is not warranted because the evidence of record does 
not demonstrate that he has had any incapacitating episodes 
as a result of this knee disability.  

The Board has also considered whether the veteran is entitled 
to separate evaluations for limitation of extension and/or 
flexion.  See VAOPGCPREC 9-2004.  Under 38 C.F.R. Part 4, DC 
5260, a 0 percent evaluation is warranted when flexion is 
limited to 60 degrees; a 10 evaluation requires limitation to 
45 degrees; a 


20 percent evaluation requires limitation to 30 degrees; and 
a 30 percent evaluation requires limitation to 15 degrees.  
According to Diagnostic Code 5261, a 0 percent evaluation is 
warranted when extension is limited to 5 degrees; a 10 
percent evaluation requires limitation to 10 degrees; a 20 
percent evaluation requires limitation to 15 degrees; a 30 
percent evaluation requires limitation to 20 degrees; a 40 
percent evaluation requires limitation to 30 degrees; and a 
50 percent evaluation requires limitation to 45 degrees.  
However, in the instant case, the veteran's right knee has 
displayed full range of motion.  As a consequence, separate 
evaluations for limitation of extension and flexion cannot be 
awarded.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  See DeLuca v. Brown, 
8 Vet. App. 202, 207-8 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right knee traumatic arthritis are contemplated in 
the 10 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the knee, has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the degree of lost motion required to justify a 20 
percent or higher disability evaluation. 38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra. 

Therefore, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the service-connected traumatic arthritis of the right knee.


2.  Torn cartilage of the right knee

The relevant evidence of record includes VA examinations 
performed in November 1993 and October 1994.  Neither of 
these examinations made any reference to subluxation or 
instability.  

On October 26, 1995, the veteran was examined by a private 
examiner.  The Lachman's test was positive, as was the 
Drawer's sign, at +2/4.  The examiner noted that the veteran 
definitely seemed to be more lax on the right than on the 
left.  The examiner noted mild instability.

The veteran was examined by VA in December 1996.  The veteran 
stated that his right knee would give out on occasion, but he 
ascribed this more to the pain in the knee than to any 
instability.  The physical examination noted anterior 
translation of the tibia on bench testing that was suggestive 
of anterior cruciate ligament tear bilaterally, with the 
right worse than the left.  There was no instability to varus 
valgus stress.  VA outpatient treatment records from 1997 and 
1998 made mention of some mild instability.

Another VA examination was conducted in December 1998.  There 
was no instability on varus/valgus stress tests.  There was a 
mildly positive Drawer sign.  There was no apparent 
instability or laxity on short-distance ambulation.  A 
January 2001 VA examination also did not find any apparent 
mediolateral instability on varus/valgus stress test.  

At his Travel Board hearing, the veteran stated that 
instability was not really much of a problem.

VA re-examined the veteran in December 2005.  The examiner 
extensively reviewed the claims folder.  Varus/valgus 
stability revealed just very slight instability in 30 degrees 
of flexion.  He was stable in the neutral position.  AP 
stability was 1+ on the knees.  The diagnosis was normal 
anterior cruciate ligament.  Any instability appeared to be 
related to the degenerative changes and not to any 
ligamentous injury, particularly since a recent MRI had 
revealed the integrity of the anterior cruciate ligament.

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate subluxation or lateral instability, and a 30 percent 
evaluation requires severe subluxation or lateral 
instability.  

Upon careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 0 percent from 
September 14, 1991, through October 26, 1995, and in excess 
of 10 percent from October 26, 1995, for the service-
connected right knee torn cartilage has not been 
demonstrated.  The evidence of record does not indicate that 
any instability of the right knee was present prior to the 
October 26, 1995, private examination.  As of October 26, 
1995, he was noted to have slight or mild instability.  Thus, 
a 10 percent evaluation from October 26, 1995, was warranted.  
However, there is no indication that a 20 percent evaluation 
is warranted.  There is no suggestion that his instability is 
moderate in degree, as noted by the numerous descriptions of 
it being slight or mild.  In addition, during his December 
2003 personal hearing the veteran forthrightly acknowledged 
that his knee instability was not much of a problem.  
Therefore, it is found that the evaluations, as assigned, are 
appropriate.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
evaluation in excess of 0 percent from September 14, 1991, 
through October 26, 1995, and in excess of 10 percent from 
October 26, 1995, for the service-connected right knee torn 
cartilage residuals.

3.  Residuals of a right hip injury

The pertinent evidence of record includes the report of a 
November 1993 VA examination of the veteran which noted 
abduction to 30 degrees and flexion to 75 degrees.  Rotation 
was done in an extremely small circumference with pain and 
with great caution.  VA re-examined the veteran in January 
1996.  An X-ray was negative.  He complained of anterior 
right hip pain.  The examiner noted that the right hip joint 
itself did not appear to be tender.  He had 120 degrees of 
flexion; external and internal rotation to 30 degrees; and 
extension to 30 degrees.  His gait was normal.

Another VA examination was performed in December 1996.  He 
displayed flexion of greater than 90 degrees with pain at the 
end-point of motion.  Internal rotation was to 10 degrees 
with pain at the end-point of motion and external rotation 
was to 30 degrees and was painless.  Abduction was to 30 
degrees with pain at the end-point of motion.  He was found 
to have tendonitis at the anterior superior iliac spine.  An 
MRI performed in February 1996 revealed no abnormality of the 
right hip.

Throughout 1997 and 1998, the veteran was seen by private 
physicians and by VA.  He complained of right hip pain.  He 
also received injections for the treatment of ilioinguinal 
neuralgia.

VA re-examined the veteran in December 1998.  There was no 
sciatic notch tenderness and no tenderness above the 
mediofemoral joint.  He had painless active range of motion, 
with flexion to 110 degrees; extension to 20 degrees; 
abduction to 40 degrees; adduction to 25 degrees; internal 
rotation to 25 degrees; and external rotation to 35 degrees.  
An X-ray was normal.  There was no apparent instability or 
laxity of the hip on short-distance walking.

The veteran was afforded another VA examination in July 1999.  
He complained of ongoing chronic right anterior hip pain.  He 
commented that anything touching this area, to include 
clothing, caused increased discomfort.  He had 100 degrees of 
flexion; 60 degrees of external rotation; 40 degrees of 
internal rotation; 35 degrees of abduction; and 15 degrees of 
extension.  He had acute tenderness with palpation over the 
anterior superior iliac spine region at the right groin.  His 
gait was stable and X-rays were negative.

A VA examination was conducted in January 2001.  Flexion was 
to 90 degrees; external rotation was to 50 degrees; internal 
rotation was to 40 degrees; extension was to 20 degrees; and 
abduction was to 35 degrees.  He complained of hip discomfort 
on full flexion and reported sensitivity to light touch at 
the anterior hip region above the anterior superior iliac 
area.  There was no weakened movement, excess fatigability, 
or incoordination.  An X-ray revealed minimal degenerative 
changes with tiny osteophyte formation.  There was no 
significant joint space narrowing.

In his testimony before the undersigned, the veteran stated 
that his hip was very, very painful.  He said that it was 
difficult to distinguish between the pain caused by the 
osteoarthritis and the ilioinguinal neuralgia.

Another VA examination was conducted in December 2005.  The 
examiner reviewed the extensive claims file in conjunction 
with the examination.  The veteran was noted to walk down the 
hall without a limp and he was able to go up two flights of 
stairs, after which he reported hip pain.  In the supine 
position, he had 95 degrees of flexion bilaterally; 20 
degrees of internal rotation bilaterally; 40 degrees of 
external rotation bilaterally; and 60 degrees of abduction.  
When examining the hip at about 45 degrees of abduction and 
10 degrees of internal rotation, he complained of pain in the 
area of the anterior superior iliac spine.  The diagnosis was 
mild degenerative arthritis of the right hip.  The examiner 
stated that the veteran's arthritis was not the cause of his 
pain; rather it was the neuralgia that was causing these 
complaints.  The examiner also stated that the veteran's 
arthritis was not related to the in-service injury.

Under 38 C.F.R. Part 4, DC 5253 (2006), a 10 percent 
evaluation is warranted for limitation of the thigh, when 
rotation is limited to the point of inability to toe-out more 
than 15 degrees or when adduction is limited to the point of 
inability to cross the legs.  A 20 percent evaluation 
requires limitation of abduction to the point that motion is 
lost beyond 10 degrees.  

According to DC 5252, a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees; a 20 percent 
evaluation requires limitation to 30 degrees; a 30 percent 
evaluation requires limitation to 20 degrees; and a 40 
percent evaluation requires limitation to 10 degrees.

After careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected right hip injury residuals 
has not been established.  There was no objective indication 
that the veteran has abduction lost beyond 10 degrees; in 
fact, on the most recent VA examination abduction was to 60 
degrees.  The multiple examinations of record never indicate 
that abduction was ever lost to the degree required for the 
assignment of a 20 percent disability evaluation under DC 
5253.  There is also no suggestion in the objective record 
that his hip flexion was ever limited to 30 degrees, as would 
be required to justify a 20 percent disability evaluation 
pursuant to DC 5252.  In fact, his flexion has generally been 
greater than 90 degrees.  Therefore, under these regulations, 
no more than a 10 percent disability evaluation is warranted.  

Finally, the Board notes that, as above, we have considered 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca, supra.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right hip disability are contemplated in 
the 10 percent rating assigned by the Board.  There is no 
indication that pain, due solely to the residuals of a hip 
joint injury and the resultant arthritis, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the degree of lost motion required to justify a 20 
percent or higher disability evaluation.  38 C.F.R. § 4.40, 
4.45; DeLuca, supra. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 10 percent 
for the service-connected right hip injury residuals.

4.  Extraschedular evaluation

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In the present case, the objective evidence of record does 
not support a finding that there has been such marked 
interference with employment as a result of these disorders 
that application of the schedular criteria is impractical.  
Nor is there any evidence which indicates that the veteran 
has been frequently hospitalized for the treatment of these 
conditions.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

B.  Timeliness of appeal

The evidence of record shows that the veteran was granted 
service connection for right ilioinguinal neuralgia, which 
was assigned a noncompensable evaluation, by a May 2002 
rating action.  In January 2003, the veteran submitted a 
lengthy statement which the RO accepted as a notice of 
disagreement with the evaluation assigned to this disorder.  
In March 2003, he was sent a supplemental statement of the 
case SSOC which included the issue of entitlement to an 
increased evaluation for the ilioinguinal neuralgia.  That 
SSOC also addressed the issues of increased evaluations for 
the right knee and the right hip, as to which issues a 
substantive appeal had been submitted in July 2002.  The 
accompanying letter, dated April 8, 2003, stated the 
following:

If this Supplemental Statement of the Case, 
however, contains an issue which was not included 
in your Substantive Appeal, you must respond within 
60 days to perfect your appeal as to the new issue.  
If you do not timely file a Substantive Appeal as 
to any new issue(s) we will place your records on 
the docket of the Board of Veterans' Appeals for 
review of the prior issues, if any, and the Board 
of Veterans' Appeals will provide you with a copy 
of its decision.

In December 2003, well after the 60-day time period referred 
to in the April 2003 letter had passed, the veteran testified 
before the undersigned and resubmitted a copy of the July 
2002 substantive appeal.  

In July 2004, the case was remanded so that the RO could 
provide the veteran with the laws and regulations pertaining 
to the timeliness of appeals.  An SSOC containing these 
regulations was sent to the veteran in June 2006.  The 
accompanying letter, dated August 21, 2006, informed the 
veteran that he had 60 days in which to either submit 
additional evidence or in which to make any comments 
concerning the additional information included in the June 
2006 SSOC.  No response was received from the veteran.

After a careful review of the evidence of record, the Board 
finds that the veteran had failed to timely perfect the 
appeal of entitlement to an increased evaluation for the 
right ilioinguinal neuralgia, due to his failure to submit a 
substantive appeal on this issue.  As noted above, a 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 C.F.R. § 20.302(b).  In 
the instant case, the veteran was sent the equivalent of an 
SOC on this issue in March 2003; the date of the mailing was 
April 8, 2003.  This letter informed him that he had 60 days 
from the date of the letter to perfect any appeal not 
mentioned on a previous substantive appeal. 

While the veteran had submitted a substantive appeal in July 
2002 on other issues, this could not be accepted as a valid 
substantive appeal on the issue of an increased evaluation 
for the ilioinguinal neuralgia because it had been received 
prior to the date of the SOC on that particular issue.  He 
was given another opportunity to address the issue of the 
timeliness of this appeal, when he was sent the August 2006 
SSOC; again, he failed to respond.  The fact thus remains 
that there is no document of record that can be accepted as a 
timely substantive appeal as to the issue of entitlement to 
an increased evaluation for the ilioinguinal neuralgia.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  Since this was not done in this case, it must be 
found that this claim is not properly before the Board for 
appellate consideration at this time.  As a consequence, this 
claim must be dismissed, under authority of 38 C.F.R. 
§ 20.202.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee is denied.

Entitlement to an initial compensable evaluation from 
September 14, 1991, through October 26, 1995, and in excess 
of 10 percent from October 26, 1995, for the residuals of 
torn cartilage in the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a right hip injury, to include 
arthritis, is denied.

The veteran's claim of entitlement to an initial compensable 
evaluation for right ileoinguinal neuralgia was not timely 
appealed, and the appeal as to that issue is dismissed.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


